Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s Amendment filed on 12/01/2021.
Claims 1, 25, 32 have been amended.
Claim 24 has been cancelled.
Claims 1-2, 10-11, 16-17, 19-23, 25, 28-34 are pending in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-11, 16-17, 25, 28, 30-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA (US 2010/0113537) in view of FRAMPTON (US 2006/0254988), CARTMELL et al (US 5,762,620), BAHIA et al (WO 94/16746), LEUNG et al (US 2014/0276493) and SALAMONE et al (US 2013/0150451).
	NONAKA teaches a composition comprising of: carboxymethylated cellulose fiber (see abstract; [0061]), which reads on modified cellulosic fibres, containing an antimicrobial composition comprising of: metal ion, such as silver (see abstract; [0023]) in such amount as 0.132mmol/g (see Table 1, Example 2 on pg. 9), which is 1.4%; 
	NONAKA teaches using quaternary cationic ammonium surfactant, such as benzethonium salt, but not specifically teach the specie benzethonium chloride; or explicitly teach using a package capable of maintaining the moisture content at 10-20%.
	FRAMPTON teaches the prior art had known of quaternary ammonium surfactant, such as benzethonium chloride and benzalkonium chloride (see [0022]). 
CARTMELL teaches the prior art had known using metal foil packages capable of maintaining the sterility and moisture content of wound dressings (see col. 4, line 26-34).
	BAHIA teaches a wound dressing composition comprised of carboxymethyl cellulose filaments (see abstract), which are the same wound fibers used in NONAKA, wherein BAHIA teaches the prior art had known of drying and keeping wound dressing (see title and abstract) at a moisture content of 5-20%% by weight to avoid brittleness 
LEUNG teaches a wound healing composition (see title), wherein the carrier material can be a wound dressing and buffers to control pH such as disodium hydrogen phosphate and sodium chloride to adjust osmolarity and stabilizers such as EDTA (see [0034]).
SALAMONE teaches an antimicrobial composition for wound dressing (see abstract), wherein buffers, such as disodium hydrogen phosphate (see [0090]), can be added to adjust PH and tonicity agents, such as sodium chloride (see [0088]), can be added to provide a final osmotic value of 260-290 mOsm/Kg (see [0088]), which is isotonic. Note, the sodium is disodium hydrogen phosphate would also affect tonicity.
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a quaternary ammonium surfactant, such as benzethonium chloride in the amount of 1.34%. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because benzethonium chloride and benzalkonium chloride are functional equivalents of quaternary ammonium surfactant.

	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a buffering agent, such as disodium hydrogen phosphate and sodium chloride. The person of ordinary skill in the art would have been motivated to make those modifications, because it would buffer the pH level and adjust the osmolarity of the composition, and reasonably would have expected success because these ingredients have been used in the same field of endeavor, such as wound dressing.
The references do not specifically teach adding the exact amount of 0.135% benzethonium chloride or 1.2% of silver ion as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as antibacterial effectiveness.  Thus, absent some 
The references do not specifically teach the moisture content in the exact range as claimed by Applicant.  The amount of moisture content in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of moisture content in order to best achieve the desired results, such as prevention of brittleness, which is the same desire as disclosed in Applicant’s specification (see Applicant’s specification at pg. 9, [0039]).  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of ingredient amount and moisture content would have been obvious at the time of Applicant's invention.
The references do not specifically teach adding the buffering agent and sodium chloride ingredients in the amounts as claimed by Applicant.  The amount of a specific ingredient in a composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal amount of each ingredient to add in order to best achieve the desired results, such as buffering to the desired pH and the adjusting the osmolarity, such as isotonic to prevent cells bursting (hypotonic) or cells shrinking (hypertonic).  Thus, absent some demonstration of unexpected results from the claimed parameters, this .

Claims 1-2, 10-11, 16-17, 19-23, 25, 28-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over NONAKA (US 2010/0113537) in view of FRAMPTON (US 2006/0254988), CARTMELL et al (US 5,762,620), BAHIA et al (WO 94/16746) LEUNG et al (US 2014/0276493) and SALAMONE et al (US 2013/0150451), PATEL et al (US 2007/0255192), and ARATA (WO2006/029213; see IDS).
	As discussed above, the references teach Applicant’s invention.
	The references do not teach using metal chelating agents, such as EDTA.
PATEL teaches the prior art had known of using chelating agents, such as disodium EDTA (see [0024] and claim 1) to improve the efficacy of anti-microbial agents, such as silver (see [0031]; and claim 1), providing synergistic effect (see [0032]).
ARATA teaches the prior art had known of using chelating agents, such as 0.2% of disodium EDTA (see pg. 54, Table 2) to provide additional or even synergistic effects in combination (see pg. 18, line 8-14) with anti-microbial agents, such as silver (see pg. 18, line 14).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate chelating agents, such as disodium EDTA, into NOVAKA’s wound dressing. The person of ordinary skill in the art would have been motivated to make those modifications, because it improve the efficacy of anti-microbial agents, such as silver, and reasonably would have expected success because EDTA and silver have been used together in fibrous wound dressing (see [0031]).
.

Response to Arguments
	Applicant argues that Paragraph [0043] discloses that a wound dressing having a moisture content of 9.5% (see the Ambient condition) has a tensile strength of 6.53 N/cm measured in a transverse direction across the width of the wound dressing. Paragraph [0043] also discloses that a wound dressing having a moisture content of 13.81 % (see the 25° C./60% RH condition) has a tensile strength of 11.12 N/cm measured in the transverse direction. Additionally, paragraph [0043] discloses that a
wound dressing having a moisture content of 19.71% (see the 30° C./65% RH condition) has a tensile strength of 10.23 N/cm measured in the transverse direction. Thus, in summary, the present application teaches that a wound dressing having a moisture content within the range required by claim 1 has an increased tensile strength compared to a wound dressing having a moisture content less than the range required by the claim. 
	The Examiner finds this argument unpersuasive, because as discussed in the rejection above, it would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate a package to maintain the moisture content of NOVAKA’s wound dressing at 10-20%, such as 15%, which would have similar tensile strength as claimed by Applicant, because the moisture content is above 10%. The person of ordinary skill in the art would have been motivated to make those modifications, because it would prevent brittleness, and reasonably would have expected success because packages capable of maintaining the sterility and moisture content of wound dressings are commonly used in the prior art.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory 


Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618